 214DECISIONSOF NATIONALLABOR RELATIONS BOARDLocalUnionNo. 441,International Brotherhood, ofElectricalWorkers, AFL-CIOand JohnG. Kelleyand Edgar H. MarstonLocal UnionNo. 441,International Brotherhood ofElectricalWorkers,AFL-CIO (Otto K.OlesenElectronics,Inc.)andAlbertKelley. Cases 21-CB-5076, 21-CB-5077, and 21-CB-5095October 30, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn June 13, 1975, Administrative Law JudgeJames T. Barker issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed exceptions and a supporting brief.Pursuant to the provisions of. Section 3(b) of theNational Labor Relations, Act, as amended, theNational Labor Relations Board has delegated itsauthority in this,proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to - adopt his recommended Order, asmodified herein.We find merit in the General Counsel's exceptionsto the Administrative Law Judge's finding thatRespondent's conduct in regard to Albert Kelley'stermination by Otto K. Olesen Electronics, Inc.,herein called Olesen, did not violate the Act.Kelley, a nonunion sound technician, worked forOlesen, a member of the Orange County Chapter,NationalElectricalContractorsAssociation(NECA),2 from April 1974 to September 25, 1974,3and worked under the supervision of Elden Struhs.At times material, Olesen also employed two othersound technicians, Harry Bauwin and Bill Potter,both of whom were members of Respondent. Kelleyhad less seniority than Bauwin, but more than Potter.On or about September 25, as found by theAdministrative Law Judge, Struhs informed KelleythatOlesenwas going to have to lay off oneiThe Respondent has excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibilityunless the clear preponderance of all the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2Respondent, at all times material, has had a collective-bargainingagreement with NECA in which Olesen is a member, covering employees incertain specified job classifications, including sound techniciansTheagreement establishes a referral procedure, under which Respondent is the221 NLRB No. 36employee, that it would be, either Kelley or Potter,thatKelley had seniority superior to. that of Potter,that Potter was a "local man," and that it would be"up to the hall." About a week earlier he had toldKelley he would like to keep him.-On September 25, Struhs called Respondent'shiring hall and asked an assistant business agentwhat procedure was to be followed . in laying offemployees and,whether seniority was controlling. Inthe conversation, Struhs identified Bauwin, Potter,and Kelley, who was known to the Union for hisattempt to sign priority-referral books, and statedthat two of them were journeymen' sound -techni-.cians, while one was a "permit man."4 The'assistantbusiness agent told Struhs that seniority did notcontrol and that the 'Union "would like to see" thepermit men and the "out of classification men" laidoff first. Struhs indicated to the assistant businessagent that he would lay off the permit man.Immediately thereafter, Struhs terminated Kelley.Contrary to the Administrative Law Judge,, we arenot convinced that Struhs had reached a decision in"his own mind!', before he called the union hall. Nordo we find that Respondent's telephone responselacked an "ingredient of instruction" -in the circum-stances.Without -attempting to assess'Struhs' actualstateof mind, we' note that, as found 'by theAdministrative Law Judge, 'Struhs informed Kelleythat he would like to keep, him but that it was "up tothe Union" Furthermore, Struhs admitted that hisreason for calling the Union, was to find out whatprocedure was to be followed in laying off employ-ees.In light of the foregoing, we find that Respondent'stelephone advice caused Struhs to discriminateagainst Kelley within the meaning of Section 8(a)(3)by terminating Kelley first because he was not amember of Respondent. Therefore, Respondent'sconduct constituted a violation of Section 8(b)(2)and , (1)(A) ' of the Act.We also find that it isunnecessary to determine whether Respondent'sunlawful conduct, was fortified by a threat, as "therelationship of cause and effect, the essential featureof Section 8(b)(2), can exist as well where aninducing communication is in courteous or evenprecatory terms, as where it is rude and demanding."N.L.R.B. v. Jarka Corporation of Philadelphia,198exclusive source of referral of applicants for employment in the jobclassifications covered by the agreement3All dates refer to 1974 unless otherwise indicated4A permit man, in this context, refers to a sound technician who is not amember of Respondent but has been permitted to register at Respondent'shiring hall and be referred to various jobs. The term does not connote theskills possessed by a sound technicianThe other sound technicians referred from Respondent's hiring hallconsist of either "classified personnel," members of Respondent, or "out ofclassificationmen," who are also members of Respondent but are notjourneymen sound technicians. LOCAL UNIONF.2d 618, 621 (C.A. 3, 1952);Yellow Freight System,Inc.,197 NLRB 979, 981 (1972).ORDERPursuant to Section 10(c) of the National LaborRelations-Act,as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent,Local Union No. 441, International Brother-hood of Electrical Workers, AFL-CIO, its officers,agents,and representatives, shall take the action setforth in said recommended Order, as so modified:1.Insert- the following as paragraph 1(c) andreletter presentparagraph 1(c) as 1(d):"(c) Causing or attempting to cause Otto K. OlesenElectronics,Inc., to -discriminate against employeesbecause they are not members of the Union."2.Insert the following as paragraph 2(b) andreletter thesubsequent paragraphs accordingly:"(b)Make Albert Kelley whole for any loss of paysuffered, by reason of the discrimination against him,with interestat 6 percent per annum."- 3.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse the request of John.Kelley,-DonaldQuigley,EdgarMarston, or AlbertKelley, or any other applicant for referral underour exclusivereferral system, for permission tosign any of the priority referral books such asBook 1, Book 2, or Book 3, which they arequalifiedto sign.WE WILL NOT maintain, enforce, or otherwisegive effect to any understanding,,arrangement, orpractice pursuant to which members of LocalUnion No. 441 receive preference in referral, overnonmembers.WE WILL NOT cause or attempt to cause Otto K.Olesen Electronics, Inc., to discriminate againstAlbert Kelley because he is not a member of theUnion.WE WILL make Albert Kelley whole for anyloss of pay suffered by reason of the discrimina-tion againsthim, with interest at 6 percent perannum.iUnless otherwise specified,all dates herein refer to the calendar year1974.NO. 441, IBEWr215WE WILL make John Kelley, Donald- Quigley,Edgar Marston, and Albert Kelley whole for anyloss of pay they may have suffered because wehave refused to permit them to sign priorityreferral books which they were qualifiedto_ sign.LOCAL UNION No. 441,INTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,,AFL-CIO -DECISIONSTATEMENT OF THE CASEJAMES T. BARKER,Administrative Law Judge:This casewas heard before me at Santa Ana,California,onFebruary 19 and 24, 1975, pursuant to an-order consolidat-ing cases,consolidated complaint,and notice of hearing,issued on November 14, 1974,by the Regional Director,ofthe National Labor Relations Board for Region 21:1 Theconsolidated complaint is based on an original charge filedin Case 21-CB-5076-on September 9 by John.Kelley and a,first amended charge filed in said case by John, Kelley onrNovember 13; an original charge filed in Case 21-CB-5077on September 11 by Edgar-Marston and a first amendedcharge filed in said case on November 13; and-, an initialcharge, filed in Case 21-CB--5095 on September 26 byAlbert Kelley and a first amended charge-filed.by Kelley in-alleges violations by the above captioned Union,of Section8(b)(1)(A) and Section 8(b)(2) of the National LaborRelations Act, as amended,hereinafter called the Act. Theparties timely filed briefs with me on April7, 1975.Upon the entire record in this case,2Imake thefollowing:FINDINGS OF FACT1.COMMERCE FACTS-Orange County Chapter, National Electrical ContractorsAssociation,Inc.,hereinaftercalled'NECA,is,and hasbeenat all times material herein,an association comprisedof various employers,includingOtto K.Olesen Electron-ics,Inc.,hereinaftercalled'Olesen,and existsfor thepurpose ofengaging in, and does engage in, collectivebargaining for,- and negotiates collective-bargaining agree-ments on behalf of,itsemployer-members,includingOlesen,with variouslabor organizations,including `Re-spondent.-The employer-members of the OrangeCounty Chapterof NECA,including Olesen,are engaged in, business inOrange County,as electrical contractorsand have theirprincipalofficesand placesof business in the State ofCalifornia,and, in - the aggregate,annually purchase andreceive goods and materials valued'in excessof $50,0002Errors in the transcript have been noted and corrected. 216,DECISIONS OF, NATIONAL LABOR RELATIONS BOARDdirectlyfrom suppliers located outside the, State ofCalifornia.Upon these facts,which are not in dispute, I find thatNECA and ,its' employer-members, including Olesen, areemployers engaged in-commerce or in a business affectingcommerce within the meaning of Section 2(6) and(7) of theAct.II.THE LABORORGANIZATION INVOLVEDIt is conceded that Respondent is now, and has been atall times'material herein, a labor organization within themeaning of Section 2(5) of the Act, and I so find.III. THE ALLEGED UNFAIR -LABOR PRACTICESA..The IssuesThe complaintalleges thatRespondent has violatedSection-8(b)(1)(A) and Section 8(b)(2) of the Act by (1)limiting registrationin priority groups established ,under,the contractualand/or separately established referralsystem for sound technicians, to' members of Respondent,and denying registration to nonmembers; (2) at, timesspecifiedbetween July and September, informing appli-cants thatthey would not, be permitted to register in. saidpriority :groupsbecause = theywere not members ofRespondent,and, enforcing, said prohibition against saidapplicants; (3) refusing to, refer. EdgarMarston as anapplicantfor employment as a foreman because he was nota member ofRespondent; and (4) attempting to cause andcausingOlesen to lay off or terminate employee AlbertKelley because he was not-a member of Respondent.,B.Pertinent Facts1.The settinga.The agreementAt all materialtimes,under a collective-bargainingagreementwith NECA, Respondent has been the recog-nized and exclusivecollective-bargaining representative ofemployeesemployedin certainspecified job classifications,including-individualsemployed in performing sound workand ' in otherclassificationsrelating to electrical' construc-tion work. The agreement'mandatesRespondent'to selectand 'refer'applicants, on a nondiscriminatory basis withoutregard'to union membershipor the application of any rule,regulation,bylaw,or constitutionalprovision of Respon-dent.In pertinentpart, the contract establishes the followingreferral procedure:4.The Union shall maintain a register of applicantsfor employment, established on the basis of the groupslisted below. Each" applicant for employment shall beregisteredin the highest priority group for which hequalifies.Group I. All applicants for employment who havefour (4) or more years experience' in the electrical,construction industry in any one or more of theclassificationslistedherein;are residents of thegeographical area .constituting the normal construction -labor market, have passed standard written objectiveJourneyman Wireman's examination approved by theparties to this Agreement and who have been employedfor a period of at least- two (2) years in the last four (4)years under a Collective Bargaining Agreement be-tween the parties.Group II. All applicants for employment who havefour (4) or more years experience in the electricalconstruction industry in any, one or more of theclassifications, listed herein, and who have passed astandardwrittenobjective JourneymanWireman's,examination approved by the parties to this Agreement.Group III. All applicants for employment who havefour (4) or more years experience in the electricalconstruction industry_ in any one or more of theclassificationslisted 'herein;are residents 'of thegeographical area constituting the normal constructionlabor market and who have been employed at least oneyear in the last three (3), years under a CollectiveBargaining Agreement between the parties.Group IV. All applicants for employment who havebeen,employed in the electrical construction industryfor more, than one year.The agreement also contains a provision establishing atripartite committee vested with authority to make bindingdeterminations with respect to,, complaints filed by anyemployee or applicant arising out of-the administration bythe Union of the referral procedure.b.Respondent's hierarchyOn July 3, Walter Daniel Johnson was elected to theseparatepositionsof businessmanager and financialsecretary to - Respondent.At , relevant times -thereafter,Johnson -served as Respondent's principal executive offi-cer. Johnson appointed Marvin Markham to the positionof assistant business manager and designated Carl Wieder-meyer as the business representative. Each had been alongstandingmember'of Respondent.Johnson had run' for office in the Union on a platformchallenging the policy of the incumbent administrationwhich had assertedly served to limit the infusion of newmembers. Johnson vowed to open membership oppor-tunity and upon taking office convened a meeting of hisprincipal subordinates and instructed them to administerthe contractual referral procedures on a fair and nondiscri-minatory basis." During the last 3 months of 1974, 210 newmembers were admitted to the Union. This constituted anincrease in membership of approximately 15 percent.c.Operationof the referral systemWith the exception of a 5-week period discussed below,sound technicians and other classifications pertinent,hereinhave beenreferredunder the procedure set forth in thecollective-bargaining agreement presently in effect betweenthe parties. Under the practice pursued by Respondent inapplying the contractual referral procedure, applicantswould register by signing a book and would list their jobclassification in the process. In operation of the referral LOCAL UNION NO.441, IBEWsystem,applicants were referred on the basis of their jobclassification.In seekingto register or re-register at the union hall forreferralunder the contractual referral procedures, anapplicantqueued up in a line and approached theregistrationwindow, in turn. Upon reaching the window,he would be asked by the agent of the Union responsibleforhandling the registration books whether he hadpreviously signed in a particular book. If the applicant hadpreviouslyregisteredin a particular book and his nameappeared in the book, he would be permitted by the agentof the Respondent to again sign the same book. If,however, the applicant requestedto signa book differentfrom that which he had previously signed, or in the eventhe was a newregistrant, the agent of Respondent wouldrequest the registrantto produce a receipt. Members ofRespondentwould be inpossessionof a dues receiptknown as a"yellow ticket" which listed the classification ofthe applicant. On the other hand, nonmembers would be inpossessionof a "white ticket"serving asa hiring hall feesreceiptwhich did not specify the classification of theindividualin possessionthereof.On August 13, however, Respondent instituted aseparatereferral procedure for sound technicians. Underthis procedure, four priority groups were established andsound techniciansregistered in one of four separate booksdesignatedin descendingorder of priority as Books 1, 2, 3,and 4. The new procedure came to the attention ofapplicants, including John Kelley, Donald Quigley, EdgarMarston,and Albert Kelley. The Respondent gave effectto the procedure from August 13 to September 30.32.Pertinent eventsa.John Kelley's backgroundJohn Kelley has worked as a sound technician since1960. From 1960 until the summer of 1971, Kelley engagedin business as a sound contractor and performed soundwork of the type performed by sound technicians under thecollective-bargaining agreement pertinent herein.Kelleydid not register with Respondent during the 1960-1971period, but he became a member in 1965 after passing anoral examination. However, he did not retain his member-ship status and, in the summer of 1971, in support of his3The foregoing is based upon stipulations of the parties, documents inevidence,and the credited testimonyof John Kelley. Kelley'stestimonysupports the finding that prior to August 13 sound technicians signed onlyBooks 3 and 4.4 John Kelley earnestly testified that on July 12 he met with DanJohnson in the first of two meetings which transpired prior to the filing ofthe chargeherein. The net effect of Johnson's testimony, however, is to denythe occurrence of such a meeting.A careful analysis of the record as a wholeconvincesme that Kelley testifiedmaccurately with respect to theoccurrence of a mid-July meeting with Johnson.Initially, it is noteworthythat the content of John Kelley's pretrial affidavit is such as to reveal theoccurrence of only one meeting in the time frame above specified.Moreover,both in his affidavit and during the course of a false start whiletestifying as a witness at the hearing,Kelley tied the occurrence of thealleged July 12 meeting to a period of time when Respondent wasmaintaining a series of four separate books in support of the referralprocedure.In point of fact, these four separate books did not come intoexistence for sound men until August 13, and, perforce, could not have beena topic of conversation at a mid-July meetingMoreover,Kelley offered noconvincing explanation covering the absenceof any referencein his pretrial217search for employment, he registered on Book 4 main-tained by Respondent in furtherance of its contractualprocedures. Thereafter, Kelley continued to register withRespondent on a regular and recurring basis and has beenreferred by Respondent to approximately 40 different jobsin which he worked in the capacity of a sound technician.He regained his membership in Respondent in December1974.b.Effortsto sign higher bookAs found above,on August 13 Respondent instituted aseparate referral procedure for sound technicians.On August 14, John Kelley met with Dan Johnson,Respondent's business manager,in Johnson's office.Noone else was present .4During the course of the conversa-tion,Kelley requested that he be permitted to sign Book 1under the newly instituted referral procedure.He explainedhis qualifications which he believed justified his request.Johnson raised a question as to Kelley's alleged rights tosign Book 1 and suggested that,rather than fighting for hisrights,he resolve the matter by becoming a member.Johnson statedthat Kelleycould sign neither Book 1, 2,nor 3 unless he was a member. Johnson stated,however,that he was endeavoring to take the inequities out of thereferral system and to accelerate upward classification ofqualified registrants.Johnson urged Kelley to submit aletter to the executive board requesting permission to takethe written examination for journeyman sound technician.Kelley answered that he had endeavored unsuccessfully onseveral previous occasions to gain such permission fromthe executive board but that he was willing to try again.Kelley agreed to write a letter to the executive board. Heasserted,however, that,if he were unsuccessful in becom-ing a member after so doing,he would insist on his rightsunder the referral procedure .5As promised,Kelleywrote to the executive boardrequesting to take the examination for journeyman soundtechnician.On August 28, he was informed in writing thathis request had been denied pursuant to a decision of theboard.On September 9, Kelley filed unfair labor practicecharges against the Respondent.affidavit to the first of two asserted meetings with Johnson.I am convincedthat, in,endeavoring to acquire accurate recall of events,Kelley incorrectlytied the initial conversation with Johnson to a job layoff which, in actuality,transpired inmid-August,and thereafter accomplished a mental andtestimonial transference back,so to speak,of some aspects of theconversation which actually transpired during the course of the August 14meeting. In short, I reject the testimony of John Kelley to the effect that ameeting with Dan Johnson transpired on July 12,or during the month ofJuly.5The foregoing is based upon the credited testimony of John Kelley. Icredit the testimony of Dan Johnson to the extent that Johnson's testimonyisconsistentwith the foregoing findings. Specifically, I do not creditJohnson's testimony to the effect that he did not state in words thatJohnson's present disqualification for signing Books 1, 2, and 3 was basedon his lack of union membership.While I accept Johnson's testimony to theeffect that,during the course of the conversation both Kelley's desires formembership and his expectation of being registered on a higher work bookwere discussed,I credit Kelley's version of the terms used in interrelatingthe two subjects during the course of the dialogue between Johnson andKelley. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.Events involvingMarstonEdgarMarston is a sound technician and has beenemployed in that capacity smce,1969. In 1969 he registeredwith Respondent and signed Book 4 which was the onlybook proffered to him by the union representative at thedispatch window where Marston signed in. Thereafter,Marston received a "white ticket" or hiring hall receipt.Marston continued from 1969 to September 1974 to signBook 4. In 1972, his request to be permitted to sign Book 3was granted. However, he was never referred off Book 3.Between 1969and 1974, he made several unsuccessfulrequeststobe permitted to take the written soundtechnician examination.His latest request, made in thesummer of1974, was rejected by a decision of the executiveboard. He was notified by letter dated August 28 that hisrequest had been denied.Marston did not become amember of Respondent until December 1974.On or about August 14, Marston had a conversation withDan Johnson in the lobby of the union hall. Theconversation transpired soon after Respondent had insti-tuted theseparateprocedure for sound technicians.Marston inquired of Johnson concerning the new proce-dure and the meaning or function of the separate books.Johnson responded that Book I was for use by members;Book 2 was for travelers; Book 3 was open to memberswho wished to be referred out of classification; and Book 4was open to permit men. Marston continued to sign Book4.6d.Further applicant efforts to sign priority booksOn September 10, John Kelley and Donald Quigleyspoke to Carl Wiedermeyer, Respondent's business repre-sentative.The conversation transpired at Respondent'shiring hall in the presence of Jerry Hilliard, a soundtechnician.Quigley is a sound technician and has workedin that capacity since 1967. In 1968 he commencedreceivingreferrals through the auspices of,Respondent'sreferralprocedures.However, he did not become amember of the Union until November 7.During the course of the conversation, John Kelley andQuigley spoke directly toWiedermeyer and requestedpermissionto sign higher books. Kelley requested to signBook 1 and Quigley stated his desire to sign Book 3. Inresponding to Kelley, Wiedermeyer asked for his "ticket'and Kelley asserted that he was not a member ofRespondentand consequently had no ticket. Wiedermeyerassertedthat Kelley could not sign the higher book becausehe was nota member. Kelley remonstrated that under thecollective-bargainingagreementhe did not have to be amember inorder to sign a higher book. He read from a6 The foregoing is basedupon the credited testimony of EdgarMarston.I do not credit Dan Johnson's denial of the conversation.7Theforegoing is basedupon the credited testimony of John Kelley andDonald Quigley.I have also consideredthe testimony of Carl Wiedermeyer,which supports the testimonyof Kelley and Quigley in certainrespects. Infinding that Wiedermeyerasked Kelley "forhis ticket" and informed himthat he could not signa higher book because he was not a member of theUnion,Ihave reliedon the mutually corroborating testimony of Kelley andQuigley.Their testimony,consideredtogether, supports a finding thatKelley'smembershipstatus wasbrought into issue and that, contrary to thetestimonyof Wiedermeyer,the discussion was not limitedsolely to proof ofcopy of theagreementin his possession and asserted thathis right to sign Book 1 was based on his qualifications;that membership did not govern. Nonetheless, Wiedermey-er stated that he did not have possession of the dispatchbooks and that, in any event, he was not authorized topermit nonmembers to sign higher books. Quigley andHilliard were present and Wiedermeyer referred the threeemployees to Marvin Markham. Markham was at thatpoint in time Respondent's assistant business manager?In speaking with Markham, Kelley and Quigley madeknown their desire to obtainpermissionto' sign bookshigher than Book 4. Markham replied that because theywere not members of Respondent they could not sign thehigher books. Kelley thereupon pointed out to Markhamtheprovisionof the collective-bargaining agreementprecluding discrimination in the referral process on thebasis of union membership. Thereupon Markham request-ed access to the records of the three employees and perusedthem. After searching the records, Markham stated that theemployees had the required amount of work experience butcould not sign a higher book because they were notmembers of the Union.The conversation ended with Markham agreeing to bringthe matter before the executive board that evening. JohnKelley requested permission to appear before the boardand Markham agreed to so advise the board. Markhamstated, however, that he could not give Kelleyassurancesin this regard. Kelley agreed to attend the meeting and beavailable should he be permitted to appear:8The executive board helditsregularmeeting thatevening.John Kelley attended and was permitted toappear.Markham was present when Kelley entered tomeet with the Board but soon left.Inmeetingwith the executive board, Kelley wasquestioned concerning his prior union membership andwas asked to state his present request to the board. Kelleyasserted that he desiredto signBook 1 and proceeded todescribe his qualifications. Board members noted thatKelley had permitted his previous membership in theUnion to lapse due to nonpayment of dues, suggesting thathe did not hold his membership in high esteem. Nonethe-less,the Board agreed to consider Kelley's request andstated that he would be informed of the decision at a laterdate. Donald Quigley did not attend the meeting:e.The events of September 11The following day - September 11 - John Kelley againspoke with Markham. Kelley asked if he could sign Book Iand Markham refused himpermissionto do so. Kelleythen asked if Markham had been informed of the nature ofthe executive board's decision with respect to his request.Kelley's workexperience and qualifications.I reached this conclusion afterconsideringKelley's pretrial affidavit,in evidence, against the witness standtestimony of Kelley and of Quigley.8 The foregoingfindings arebased upon a considerationof the testimonyof John Kelley, Donald Quigley, and Marvin Markham. While I creditcertain'aspects of Markham's testimony,Ido not creditthat portionwherein heclaimed thathe specificallydisavowedto Kelley and Quigleythat nonmembershipdid not disqualifythem from signing a higher book.Neither doI credit Markham in thatportion ofhis testimony wherein heendeavoredto give theterm "membership"the connotation of a qualifica-tion factor.I findthistestimony to be a rationalization and reject it. LOCALUNION NO. 441, IBEWMarkham stated that the board had decided that JohnKelley could sign Book 3. He did so.Later that day, Quigley talked to Markham in Respon-dent's business office. The conversation transpired at thewindow used for registration and Kelley was in linedirectly behind Quigley. Quigley asked permission to signBook 3 and Markham refused to permit him to do so.Markham stated that Quigley was not a member and thatJohn Kelley had been permitted to sign Book 3 only as aresult of the action of the executive board. Markhamadded that he didn't have the right to permit Quigley tosign and that in order for Quigley to be permitted to do so,he would have to get specific permission from the executiveboard or from Dan Johnson, business manager.Still later in the day, Kelley met with Edgar Marstonand, as a result of their conversation, Marston went to theregistrationwindow and spoke with Markham. Kelleystood next in line to Marston as Marston and Markhamspoke together. Marston asked permission to sign Book 1and his request was denied by Markham. Thereafter,Marston made. successive unsuccessful requests for permis-sion to sign Book 2 and to sign Book 3. Marston theninquired why he was being refused permission to sign anyof the three books and Marston stated that it was becausehe was not a member of the Union.9 Marston filed unfairlabor practice charges against Respondent on September11.f.Applicants allowed to sign Book 3In late September,Donald Quigley spoke to DanJohnson and requested permission to sign Book 3. Johnsonstated that Quigley would be permitted to do so if he wouldsubmit a letter outlining his qualifications. On or aboutOctober 1, the letter was submitted to Johnson andJohnson gave permission to Quigley to sign on Book 3.Quigley did so and has signed Book 3 at all relevant timesthereafter.In the meantime, Marston also submitted a letter toJohnson outlining his qualifications. The letter was datedOctober 3, and thereafter Marston was permitted to signon Book 3, on which book he has at all relevant timessigned.1og.The alleged discrimination against Albert KelleyAlbert Kelley, brother of John Kelley, worked in theemploy of Otto K.-Olesen Electronics Co, from some timein April until September 25, when he was laid off. Kelley isa sound technician and for approximately 10 yearsperformed the type of sound work covered by thecollective-bargaining agreement relevant herein.Kelleyinitially registered as an applicant for employment under9 I base the foregoing findings upon the credited testimony of JohnKelley,Donald Quigley, and Edgar Marston. I have carefully consideredtheir testimony against aspects of their pretrial affidavits which, assuggestedon cross-examination, give a different cast to certain commentsemanatingfromMarvinMarkham. However, a careful analysis andscrutiny of the record as a whole, including witness stand explanations bythe witnessesof specified elements of their pretrial affidavits, leads me to thefindings above made. Moreover, there is more than a suggestive gloss in therecord that, at the particular point in time encompassing the events of earlySeptember, Markham did harbor the notion that membership per se and not219Respondent's referral procedures in the summer of 1971and continued thereafter to do so on a regular basis. In allinstances until September 25, he signed on Book 4. Kelleydid not become a member of Respondent until December14:However, in 1972 and again in 1973 Kelley requestedpermission to take the written examination for journeymansound technician, but both of his requests were denied.Following his layoff on September 25, Kelley spoke withCarl Wiedermeyer. No one else was present.In speaking with Wiedermeyer, Albert Kelley presentedhis receipt for hiring hall fees and requested permission tosign on Book 1. Kelley asserted that he was qualified to doso and Wiedermeyer declined. Wiedermeyer asserted thatBook 1 was open only to members, but Kelley insisted thathe met all of the qualifications for signing on Book 1. Hereiteratedhisqualifications forWiedermeyer's benefit.Wiedermeyer stated that he wished to talk to Dan Johnsonand absented himself from his office.When Wiedermeyer returned, he informed Albert Kelleythat he could sign Book 3 if he submitted a letter specifyinghis qualifications. Kelley did so immediately and the letterwas transmitted byWiedermeyer to Johnson. Shortlythereafter, Johnson spoke to Kelley in person and gaveKelley permission to sign Book 3. Kelley did so andcontinued at all subsequent times to do so.11h.The alleged unlawful termination of Albert KelleyOttoK. Olesen Electronics, Inc., hereinafter calledOlesen, is engaged in sound and communication work. Atrelevant times Olesen has been a party to the collective-bargaining -agreement between Respondent and NECAand has obtained employees through Respondent's referralprocedure.Elden Struhs is a sound technician and atpertinent times served as a foreman for Olesen in OrangeCounty, California.'2AlbertKelleywas employed by Olesen-,as a soundtechnician in 1973 and worked under the supervision ofStruhs. This employment stint ended due to a lack of work.Thereafter, beginning in April 1974, Kelley again enteredOlesen's employ as a sound technician. Struhs again servedasKelley's supervisor.Kelley was employed on severaldifferent jobs for Olesen n-until his employment terminatedon September 25 due to a lack of work.In the employ of Olesen at relevant times, were HarryBauwin, Bill Potter, and Kelley. Both Bauwin and Potterwere members of Respondent. Kelley was not. Bauwincommenced working for Olesen in 1972 while Potter, firstworked for Olesen in August 1974.A day or, two prior to September 25, Kelley, wasinformed by Struhs that it would be necessary to lay offone man. Struhs stated that it would be either Kelley orPotter. Struhs noted that Kelley had seniority superior towork qualifications governed signup rights.10The foregoing is based upon the credited testimony of Donald Quigleyand Marvin Markham, as well as documents in evidence.11The foregoing is based upon the credited testimony of Albert Kelley, astipulation of record, and documentary evidence of record. I have alsoconsidered the testimony of Carl Wiedermeyer.12The record establishes that Struhs worked in the capacity of foremanin Orange County from early 1973 until November 1974. It was stipulatedthat he was a supervisor within the meaning of the Act throughout theaforesaid period of time. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDthat of Potter and that he would like to keep Kelley.However, Struhs observed that Potter was a "local man"and that it would be "up to the hall."The following day at approximately 1 i a.m. Olesen'swork at a high school project was completed. At this pointin time Struhsand Kelley spoke together and Struhs againinformed Kelley that it was necessary for him to lay off oneman. Struhsadded that he was going to call the Union toseewhich one it would have to be. He, proceeded to atelephonebooth and in Kelley's presence placed atelephonecall to Respondent. Kelley heard Struhs' end ofthe conversation.In callingRespondent, Struhs initially spoke to asecretarywho referred him to an assistant businessmanager.Struhs identified himself to the assistant businessmanager andstated that Olesen was having a reduction inforce.He assertedthat it would become necessary for himto lay off one man and identified the three employeespresently employed by Olesen by name. He identified twoof them as journeymen sound technicians and one as apermitman. Struhs added that the permit man, Kelley, hadseniority over Potter, one of the union technicians. Struhsaskedif there wereanyparticular order that he shouldfollow in laying off employees. He was informed by theassistant businessmanager that seniority did not controland that theusualprocedure was to lay off permit men and"out of classification men" first. Struhs said that he wouldterminatethe permit man. The conversation ended andKelley's termination followed.Kelley received his finalpaycheck at a later date.13Struhs testified that through conversations with AlbertKelley he had learned of the efforts of John Kelley tosecure his claimedreferral rights through Local 441, andthat Albert Kelley had intentions of doing the same. Struhsfurther testified that he desired to contact the Union so asto remove himself and the company from any conflict thatmight arisebetween Albert Kelley and Respondent. Struhsknew that his own union's collective-bargaining agreementhad no clause governing retention of employees on thebasis of seniority, and suspected that seniority did notgovern under the contract under which Local 441 operated.ItwasStruhs' testimony, nonetheless, that he calledRespondentto assure himself of this fact.i.The alleged refusal to refer Marston as foremanMarston testified that in mid-August he was called to thedispatch window by Markham and given a job referral.Marston further testified that he asked if there were anyother jobs available, and that Markham responded he hada foreman's job open for dispatch but that Marston wasnot qualified to serve in the capacity of a foreman because,asawhiteticketman, he did not have qualifiedjourneymanstatus.Marston testified that he accepted theother job referral and the conversation ended.Markham was unable to recall the occurrence ofanysuchincidentand documentary evidence of record33The foregoing is based on the creditedtestimony of Albert Kelley andElden Struhs.In finding that Struhs spokewith Albert Kelley onSeptember24 concerning an impending layoff, I do not adoptStruhs'testimony to theeffect-that he informedKelley, interms, that he haddecided to lay offKelley.Moreover,Ido not acceptthe testimonyof Struhsto the effect that,introduced by Respondent purporting to be all of thereferral slips covering the month of August fails to revealanyincident of a referral of any individual to a foreman'sjob. In substance, the purported effect of the documentaryevidence is to negative the inference that during the monthof Augustanyemployer made a specific request for thereferralof a foreman. The evidence reveals that at asubsequent time Marston was dispatched to a foreman'sjob, and Respondent raises no direct challenge to Mar-ston's qualifications in August to serve in the capacity of aforeman.As shown by the record evidence, including Marston'stestimony on cross-examination, the clarity of Marston'srecollection concerning the details of this incident is opento serious challenge. In the pretrial stages of the proceed-ing,Marston had misidentified the agent of Respondentpurportedly involved in the refusal to refer, and he had alsoincorrectly fixed the date of the alleged occurrence. While Iam unwilling to find that Marston engaged in noconversation with an agent of Respondent relating to apotential referral to a foreman's job, I am unable, upon thisrecord, to credit Marston's testimony as to the details ofthe incident, including the dialogue which transpired andthe date of the occurrence.ConclusionsA.The Referral PracticesThe General Counsel is correct in his contention that alabor organization contractually recognized as the exclu-sive source of referral of applicants for employment in jobclassifications covered by a collective-bargaining agree-ment has the legal obligation to refer applicants on a'nondiscriminatory basis, without regard to membership orlack thereof.Local 357, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica [Los Angeles-Seattle Motor Express) v. N.L.R.B.,365 U.S. 667 (1961). The Respondent does not challengethis principle. The record before me establishes, and I fmd,that, at times,relevant herein, Respondent failed to abideby this legal obligation.The evidence reveals that between August 14 andSeptember 30, agents of Respondent, endowed with theprincipal responsibility for operating the referral system,did,on several separate occasions, refuse to registerqualified applicants in higher priority groups maintainedunder the then-prevailing referral system. In each instance,the credited evidence of record establishes that thecontrolling basis for so refusing was the nonmembershipstatus of the requesting applicant. Thus, during the timeperiod specified, John Kelley, Edgar Marston,' DonaldQuigley, and Albert Kelley were each deprived of theircontractual and/or legal right to higher priority grouping,on a nondiscriminatory basis, without regard to unionmembership. It is unnecessary in this Decision to explicatethequalificationspossessed by the four individualson the morningof September 25, in speaking with Kelleyhe was explicit inmforming Kelley thathe had beenselected for layoff.Whatever privatenotionsStruhs harbored in this respect,in speakingwith Kelleyhe made noovert or explicit reference to his choice prior to calling the union hall. LOCALUNION NO. 441, IBEWaforesaid,and, in point of fact, Respondent raises no directchallenge on this score.Rather, Respondent principallydefends on the proposition that a new incumbency,unskilled and unspecialized in the nuances of referralprocedures and techniques was, during times pertinentherein,diligently laboring to improve a body of referralcriteria previously administeredby thepredecessor admin-istrationwith less than the optimum degree of fairness.Building on this thesis, Respondent further aversby way ofdefense that,in declining to accede the several separaterequestsby the four individual applicants for betterstanding in the priority hierarchy established to augmentthe referralmachinery,the declinations imposed werepredicated-not onmembershipbut on lack of proof ofqualifications.However,on the record before me, it isessential to find that in August and September theemerging attitude of liberalism which accompany theselection by Respondent of a new administration had notbecome sufficiently mature conceptually to impel responsi-ble agents to abandon imbedded discriminatory notionsand attitudes.This fundamental lag led to unlawfulconduct;and the change of heart and attitude ofenlightenment which appears to have later emerged in theoperation of Respondent's referral procedures does notserve to render moot the regal effects of the offensesperpetrated.14The General Counsel properly rests the gravamen of hiscase on the principle enunciatedby the,Board inUnitedAssociation of Journeymen and Apprenticesof thePlumbingand Pipefitting Industry oftheUnited States and Canada,Local 633,AFL-CIO (Albert_B.Harned),178 NLRB 398,enfd.436 F.2d 1386(C.A. 6, 1971).InLocal 633therespondent union pursued a policy`of referring onlyjourneymen to jobs under its contractually recognizedexclusive referral arrangement,and premised the attain-mentment of journeyman status on successful completion of ajourneyman's test.The union had rejected membershipapplications submitted by the charging parties and laterrefused them permission to take the journeyman's testadministered by the union because their membershiprequests had been rejected. Finding without merit theclaim of the union,that it was contractually bound to referonly journeymen,the Board stated:In short,by virtue of their nonmembership in theUnion,they were unable to, demonstrate the compe-tence which the Union felt was necessary in order for itto refer them. By this means, they were excluded fromemployment,while union members who applied later,and were even asked to enter the jurisdiction fromother areas to fill the shortage of plumbersandpipefitters in Local 633s jurisdiction,were quickly,placed.Respondent violated the Act by establishing thissystem of proving competence and then refusing toallow Tabor and Harned to demonstrate their skills bytaking a test.As applied by Respondent,the require-14Respondentpoints out that none of the Charging Parties resorted tothe contractualcomplaint procedure to contest their alleged impropertreatmentunder the referral procedure This does not state a legal defense tothe issuesherein raised.Wheeling-Pittsburgh Steel Corporation,195 NLRB661, 666(1972), and cases cited at fn 17 therein221ment that a job applicant pass the journeyman's testentails, in essence, a requirement that-he belong to theUnion. This criterion would bar the most qualifiedplumber from referral not because he was unskilled,but because he had not been permitted to take the testthat serves as the sole means of proving competence.Clearly, the criterion -for referral is not ability to do thework, it is union membership. Denial of referral basedon that criterion is a violation of Section 8(b)(2).With respect to John Kelley, it is to be remembered thaton August 14 he had been serving in his craft forapproximately 14 years and he had once held membershipin the union. Additionally, for 3 years he had workedunder the collective-bargaining agreement. Previous ef-forts, antedating the administration of Dan Johnson, to bepermitted to take the written journeyman wireman'sexamination had been rejected. Thus, he possessed onAugust 14 all of the qualifications essential to sign Book 1under the separate referral procedure in effect for soundmen between August 13 and September 30, except that hehad not passed the written examination. On the occasion ofAugust 14, however, Johnson was informed by Kelley ofhis past unsuccessful efforts to obtain permission to takethe examination and yet Johnson premised his request tosignany higher bookon his lack of membership in theunion. Clearly, under the collective-bargaining agreementwhich had theretofore been in effect, Kelley was entitled tosign Book 3. Moreover, if nondiscrimination had been thetrue hallmark of Johnson's new administration, it wouldhave been consistent with avowed policy for Johnson tohave at least indicated his acquiescence in Kelley's requestto sign Book 3 under the separate referral procedures; anditwould have been additionally indicative of a liberalizedpolicy for Johnson to have agreed to at least investigateand assess earlier union rejections of Kelley's previousrequest to be accorded permission to take the requiredwritten examination.15 Johnson made no such proffer andreferred Kelley to the executive board where his request forpermission to take the examination was rejected. Under theauthority ofUnited Association of Journeymen and Appren-tices, of the Plumbing and Pipefitting Industry of the UnitedStatesand Canada Local 633, AFL-CIO (PlumbingContractors of Owensboro,Kentucky),178NLRB 398(1969), enfd. 436 F.2d 1386 (CA. 6, 1971), I find that, at alltimes subsequent to August 13, John Kelley had the legalright to be accorded a qualification standing sufficient toentitle him to sign Book 1 under the separate referralprocedures relating to sound men and Respondent'srefusal and failure to accord him that right violated Section8(b)(2) of the Act. This principle is applicable as well to therefusal visited upon EdgarMarston by Markham onSeptember 11, and to the denial imposed upon AlbertKelley by Wiedermeyer on or about September 25.The continuity of attitude and approach which survivedthe transfer, of leadership is amply demonstrated by theresponse which John Kelley received to his August 1415Cogent in', this respect is the point made by the General Counsel that,when John Kelley was finally admitted to membership in December 1974,he was classified as a fully qualified sound technician. He had taken nowritten examinationMoreover,Kelley had once enjoyed membershipwhich suggests something as to his skills and qualifications. 222DECISIONS OF NATIONALLABOR RELATIONS BOARDrequest for permission to sign Book 1, and his late Augustrequest to be permitted to take the writtenjourneymanwireman examination.It is further revealed-by the conductof its agents on separate occasions towards John Kelleyand other applicants.Thus, in sum,I find that on August 14 Johnson deniedthe separate requests of John Kelley and Edgar Marston tosign on higher priority books; on September 10, JohnKelley and Donald Quigley were denied permission byMarkham to do so; on September 11, Marston's requestwas demed by Markham who, on the same date, deniedQuigley's similar request; and,finally, on September 25,CarlWiedermeyer rejected Albert Kelley's request to signa priority book.The credited evidence of record establishesthat the denials in question emanated from the conceptheld by Johnson,Markham,and Wiedermeyer,at thatpoint in time,that membership in the Respondent was thecontrolling criterion to be applied to the requests in issue.16Such a discriminatory practice by a labor organizationcharged with the implementation of an exclusive referralarrangement,however valid the enabling bargainingagreement may be on its face,and however faultless thegoverning promulgated procedural rules may appear,violates Section 8(b)(2) and(1)(A) of the Act.17B.TheLayoff ofAlbert KelleyIn agreement with Respondent,however, I find that theGeneral Counsel failed to sustain the allegations of thecomplaint with respect to the purportedly unlawful role ofRespondent in the layoff of Albert Kelley. In reaching thisconclusion,Ifind that the record does not establish acausal connection between Respondent's involvement andthe ensuing layoff.I am of course aware that the Board has consistently heldthat,to find that a' union caused or attempted to cause anemployer to discriminate against an employee, it isunnecessary for the General Counsel to establish anexpress demand on the part of the union, so long as acausal connection between the union'saction and theensuing discrimination is shown. See, e.g.,NorthwesternMontana District Council of Carpenters' Unions, etc. (GlacierPark Company),126 NLRB 889,897 (1960). In those caseswherein the Board has found a violation'of Section 8(b)(2)of the Act,based upon a union involvement in adiscriminatory termination of an employee,some reason-able indication of a union'swillingness to use its power,authority, or economic strength to enforce its will in orderto achieve its objective is invariably present. See, e.g.,St.Joe Paper Company,135NLRB 1340(1962);Sub GradeEngineering Co.,93 NLRB 406 (1951);18Turner Construc-16 I am not persuaded to the contrary by the evidence of record revealingthat, at the outset of his administration, Johnson convened a meeting andinstructed his newly designated subordinates that the operation of thereferral procedure would be fair and without resort to discrimination basedon the membershipof the applicant. The conduct of Johnson, and hisagents, which transpired subsequent to the meeting, reveals that the preceptsarticulatedby Johnson were not givenliteralapplication17 SeeUnited Association of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and, Canada, Local 633, AFL-CIO (Plumbing Contractors of Owensboro, Kentucky) supra, InternationalBrotherhood of ElectricalWorkers, AFL-CIO, Local 648 (Foothill ElectricalCorporation),182 NLRB 66 (1970).isEnfd subnom. InternationalUnion of OperatingEngineers, Hoisting andtionCompany,1110NLRB 1860 (1954); cf.Local, 771,International Alliance of Theatrical Stage Employees, etc.(Alfred Kelly),131 NLRB 1 (1961);Gibbs Corporation, 124NLRB 1320, 1321, 1330 (1959). No direct request by aunion that an employer effectuate an employee's discharge,is required, and a warning, however veiled, is sufficient toconstitute a constructive request violative of the Act. See.Southeastern Plate Glass Company, A Division of AutomobileGlass Company, Inc.,129 NLRB 412 (1961). However, onthe record before me, I am unable to discern the presenceof even a veiled threat, warning, or willingness to resort toforce or compulsion in the response which Respondent'sagent made to the inquiry posed to him by Struhs on themorning of September 25. Moreover, I am unable to readinto' the agent's response any ingredient of instruction ordirection. SeeLocal 771, International Alliance of TheatricalStage Employees, etc. (Alfred Kelly), supra,''cf. Sub GradeEngineeringCompany, supra.Itis,of course, whollyconsistent with trade union objectives for a labororganiza-tion topreferthe retention of a member as opposed to anonmember in a position of employment. It may well bethat, in a given circumstance, the tacit practice of laying offpermit men and travelers in advance of union journeymenmembers is entirely unlawful. However, on the instantrecord, all that transpired on the occasion in question wasthat Struhs, vested with full authority to act on behalf ofOlesen in matters affecting tenure of employment ofemployees,posed a question to Respondent'sagentconcerningpracticeand received a truthful response to theeffect that union members are usually given preference injob retention over permit men. Absent here is anysuggestion by Respondent's agent that Olesen depart fromany existing personnel practice or countermand anydecision that may have been reached with, respect to thelayoff.Nothing that Respondent'sagentsaid on theoccasion of September 25 reasonably inferred adverseconsequences should Struhsact in a manner inconsistentwith the usual pattern; and there, is insufficient basis forinferring thatOlesen's source of labor would in anymanner have been affected by, union counteraction had hisultimate selection of the employee for layoff been differ-ent.19Accordingly, for the reasons stated above, and because Iam convinced that Struhs had reached a decision in hisown mind before he called the union hall to lay off AlbertKelleyunlesshe received some input from the Union' thatwould dictate a change of mind, I find that the complaintallegation relating to Respondent's 'allegedinvolvement inAlbert Kelley's termination by Olesen must be dismissed.Portable Local No 101, etc.,216 F.2d 161 (C.A. 8, 1954).19While Struhs and Albert Kelley hadspoken together concerningKelley's intentionto vie with the Union overcertain aspectsof its referralprocedures,to thepoint of time of September 25, so far as the recordreveals,Albert Kelley hadnot undertaken a dialoguein this regard withRespondent.Itmay havebeen that m'frst callingthe UnionStruhs wasacting withextra cautionwith respect tothe instantlayoff ofKelley becauseof his insightintoKelley's statusintentions.However, when the conversa-tion transpired the Unionhad no reason to suspectAlbert, —Kelley'sproposed course of action.It is also to be rememberedthat thiswas not thefirstoccasionwhen Struhshad laid Kelleyoff prior to effecting the jobtenure of othercrewmembers. LOCALUNION NO.441, IBEW223C.TheForeman IssueMoreover, on the instant record, I am unable to findmeet in the General Counsel's claim that Respondentviolated theAct in allegedly denying Edgar Marstonreferral to a foreman's job because of his asserted lack ofunion membership. Absent a more credible version of theoccurrence than developed by the General Counsel at thehearing before me, I find myself compelled to dismiss thecomplaint insofar as it relates to the alleged involvement ofRespondent in a failure to refer Marston to a foreman'sjob.IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent in regard to their. hire and tenure of employ-ment in violation of Section 8(b)(2) and (1)(A) of the Act.4.By refusing to permit John Kelley, Donald Quigley,EdgarMarston, and Albert Kelley to sign on priorityreferral books maintained by it in the operation of itsexclusive referral system,Respondent violated Section8(b)(2) and (1)(A) of the Act.5.The aforesaid unfair labor practices and conductaffect commerce within the meaning of Section 2(6) and (7)of the Act.6.Except as specifically found herein, Respondentengaged in no conduct otherwise violative of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:The activities of Respondent set forth in section III,above, occurring in connection with the operations ofemployers described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(1)(A)and (2) of the Act, I shall recommend that it cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent unlawfully declined topermit John Kelley, Donald Quigley, Edgar Marston, andAlbert Kelley to sign priority referral books which theywere qualifiedto sign, I shall recommend that Respondentmake whole each of the four aforesaid individuals for anyloss of earnings or other monetary loss they may havesuffered by reason of the discrimination practiced againstthem. This loss of earnings shall be computed in themannerset forth in F.W.Woolworth Company,90 NLRB289'(1950), andIsis Plumbing & Heating Co.,138 NLRB716 (1962).Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Local Union No. 441, International Brotherhood ofElectricalWorkers,AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.2.Orange County Chapter, National Electrical Con-tractorsAssociation, Inc., and its various employer-mem-bers, including Otto K. Olesen Electronics, Inc., areemployers engaged in commerce and in an industryaffecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.3.By maintaining an exclusive referral system andoperating said referral system on a discriminatory basis,Respondent has caused and attempted to cause employersto discriminate against individuals who are not members of20 In the eventno exceptions are filed as provided by Sec 102.46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in SecORDER 20Respondent, Local Union No. 441, International Broth-erhood of ElectricalWorkers,AFL-CIO, its officers,agents, and representatives, shall:1.Cease and desist from:(a)Maintaining, enforcing, or otherwise giving effect toan exclusive referral or hiring arrangement or practice withany employer pursuant to which union members receivepreference in hiring or referral over nonmembers.(b) Refusing the request of John Kelley, Donald Quigley,EdgarMarston, and/or Albert Kelley, or any otherqualified applicant who makes such a request, to sign anypriority referral book which he is qualified to sign andwhich is maintained in connection with the operation ofthe exclusive referral system.(c) In any other manner restraining or coercing employ-ees or applicants for employment with any employer in theexercise of the rights guaranteed by Section 7, except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as author-ized by Section 8(f) of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Make John Kelley, Donald Quigley, Edgar Marston,and Albert Kelley whole for any loss of earnings or othermonetary loss they may have suffered by reason of thediscrimination against them in the manner set forth in thatportion of the decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allrecords pertaining to employment through its exclusivereferral system and all other records relevant and necessaryto the computation of the monetary loss, if any, sustainedby John Kelley, Donald Quigley, Edgar Marston, andAlbert Kelley, by reason of Respondent's discriminationagainst them.(c)Maintain a book or semipermanent type of record toreflect accurately the operation of the referral system, andfor a period of 1 year, disclose to the Regional Director forRegion 21, or his agents, the manner of operation of thereferral system.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Post in conspicuous places in its business offices,meeting halls, and places where notices to its members arecustomarily posted, copies of the attached notice marked"Appendix." 21 Copies of said notice, on forms to beprovided by the Regional Director for Region 21, afterbeing duly signed by an authorized representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutive21 In theevent that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantdays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethatsaid notices are not altered,defaced,or covered byany other material.(e)NotifytheRegionalDirector for Region 21, inwriting,within 20 days from the date of this Order, whatsteps will be taken to comply herewith.to a Judgmentof the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "